Citation Nr: 1820506	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure and as due to diabetes mellitus, type II.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure and as due to diabetes mellitus, type II.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure and as due to diabetes mellitus, type II.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure and as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1981, with additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In March 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
A September 2016 rating decision granted service connection for hypertension.  As this represents a full grant of the benefits sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The Veteran asserts that he was exposed to herbicide agents during covert operations in Vietnam and along the demilitarized zone (DMZ).  See July 2014 Substantive Appeal VA-Form 9.  Specifically, he states that while he served aboard the U.S.S. Biddle, he was issued Temporary Additional Duty (TAD) orders and airlifted by helicopter for covert operations on three occasions during the summer months of 1972.  Id.   

In support of his claim, the Veteran submitted deck logs from the U.S.S. Biddle.  See November 2012 Military Personnel Record.  The deck logs reflect several helicopter landings and departures during the summer of 1972, when the Veteran has reported he was sent on covert operations.  Id.  Accordingly, a request for information concerning alleged involvement in covert (classified) operations should be directed to the United States Special Operations Command.  See M21-1, IV.ii.1.I.5 (Developing Claims Based on Participation in Special Operations Incidents).  

The Veteran further contends that he received additional pay for his special duties as "hazard duty" or "jump" pay.  See March 2018 statement.  As requested by the Veteran's representative, while on remand, the AOJ should undertake appropriate efforts to obtain copies of the Veteran's military pay records to determine if he was provided with hazard/combat duty pay and/or jump pay while assigned to the U.S.S. Biddle.  

If the Veteran's exposure to herbicides is not confirmed, an advisory medical opinion addressing whether there is a nexus between the diabetes mellitus, type II, on a direct basis would be necessary to ensure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

As the Board previously stated in the March 2016 remand, the record suggests that the Veteran's diabetes mellitus may have had its onset during his active service.  See June 1973 STR (reporting history of "blood dyscrasia" in family resulting in having too much sugar in their blood; concerned); September 1974 STR (reporting a four-year history of attacks involving going completely black and waking up on deck shortly thereafter); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 576 (32nd ed. 2012) (defining "dyscrasia" as "a pathologic condition of the blood, usually referring to disorder of the cellular elements of the blood").  Accordingly, an advisory medical opinion is required if the efforts to verify the Veteran's involvement in covert operations in Vietnam are unsuccessful.
  
Additionally, the March 2016 Board remand directed the RO to obtain the Veteran's complete service personnel records and service treatment records.  The Veteran's service personnel records and service treatment records from his time in the Naval Reserves have not been obtained.  As a result, a remand is needed in order to obtain these documents.  See Stegall, 11 Vet. App. 268.  Should it be determined that the Veteran's Naval Reserve records are unavailable or do not exist and further attempts to obtain the documents would be futile, the finding should be documented in the claims file by a formal finding of unavailability with notification of the Veteran pursuant to 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete service personnel records and service treatment records have been obtained, to include all records related to his service in the Naval Reserves from 1981 to 2001.

Should it be determined that the Veteran's Naval Reserve records are unavailable or do not exist and further attempts to obtain the records would be futile, this finding must be documented in the claims file by a formal finding of unavailability with notification to the Veteran pursuant to 38 C.F.R. § 3.159(e).  The formal finding of unavailability must be associated with the claims file.

2.  Complete and submit a Special Operations Forces Incident document to the United States Special Operations Command (USSOCOM) to research the Veteran's involvement in covert operations in Vietnam and Cambodia for the time period of May 1972 through September 1972.  All responses should be associated with the claims file.

3.  Undertake all appropriate development to determine if the Veteran received hazard pay in 1972.

4.  Thereafter, if the Veteran's exposure to herbicides in Vietnam has not been verified, return the claims file to the September 2016 examiner for an addendum opinion.  If the September 2016 examiner is not available, a different VA examination may render the opinion.  The examiner must review the claims file, and note such review in their examination report.  After reviewing the claims file, the examiner should provide an opinion to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, type II, had its clinical onset during active service or is related to any incident of service?

*  In rendering this opinion, the examiner must acknowledge and discuss the June 1973 STR reporting a family history of "blood dyscrasia" and the September 1974 STR reporting a four year history of attacks involving black outs and waking up shortly thereafter.

(b)  If it is determined that the Veteran's diabetes mellitus, type II, is related to service, then the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the lower and upper extremities was either (i) caused by, or (ii) aggravated (i.e., permanently worsened) by his diabetes mellitus, type II.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


